Citation Nr: 0824025	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
rheumatic heart disease (RHD). 

2.  Entitlement to service connection for atrial fibrillation 
with left ventricular hypertrophy, as secondary to the 
veteran's service-connected RHD.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1943. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the above claims. 


FINDINGS OF FACT

1.  The veteran has no current manifestations of RHD.

2.  The veteran's RHD is not shown to manifest a workload 
greater than five metabolic equivalents (METs), but not 
greater than 7 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or demonstrate evidence of cardiac 
hypertrophy or dilation on electrocardiogram (EKG), 
echocardiogram (TTE) or X-ray; rather the finding of 5.4 METs 
is attributable to nonservice-connected hypertension.

3.  No competent medical evidence has been presented showing 
that the veteran's atrial fibrillation with left ventricular 
hypertrophy is secondary to his service-connected RHD, or is 
otherwise related to military service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for RHD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 7000 (2007).

2.  The criteria for service connection atrial fibrillation 
with left ventricular hypertrophy have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2006 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).  Although 
the January 2006 letter did not specifically address direct 
service connection, this is harmless error as the veteran has 
claimed only that his atrial fibrillation with left 
ventricular hypertrophy was caused by his service-connected 
RHD.  In light of the denial of the veteran's claim, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the veteran's claim for increased-
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that to substantiate a 
claim, she must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on her employment and daily life.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

While the RO letter dated in January 2006 informed the 
veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), this letter did not describe the particular 
rating criteria used in evaluating RHD or discuss what 
evidence was necessary with respect to the rating criteria.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, which VA is required to 
rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original January 2006 letter.  First, the October 2006 
statement of the case notified the veteran that disabilities 
are rated on the basis of diagnostic codes, and was told of 
the need to present evidence to meet the rating criteria and 
to establish an effective date of an award.  The October 2006 
statement of the case also provided the veteran with the 
specific rating criteria for evaluating RHD.  Further, the 
veteran's statements reflect that he has actual knowledge of 
the evidence necessary for an increased rating for RHD.  In 
his December 2005 claim, the veteran reported that he had 
recently been treated for his service-connected heart murmur, 
which was causing chest pain and intermittent atrial 
fibrillation, and was found to have left ventricular outlet 
obstruction; in a November 2006 statement, the veteran 
reported that he gets winded and out of breath with very 
little exertion.  These statements indicate that he 
understood that any increased rating for RHD would be based 
on his workload level or whether he experienced left 
ventricular dysfunction.  Accordingly, he demonstrated an 
understanding of the evidence of symptomatology necessary for 
a higher disability rating.  As such, the Board finds that he 
had actual knowledge of the particular rating criteria used 
in evaluating his disability and of what evidence was 
necessary for an increased rating, and therefore was not 
prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records, and provided the veteran 
with a VA examination.  There is no indication that the 
veteran sought VA treatment, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Factual Background   

The relevant medical evidence before the Board includes the 
veteran's service medical records, a VA examination report 
conducted in January 2006, private treatment records from 
David D. Norenberg M.D. dating from December 2003, and 
private treatment records from Umang M. Patel, M.D. dating 
from January 2006.

The veteran's service medical records reveal that, during 
service in 1943, the veteran was hospitalized from April 1943 
to October 1943 with rheumatic fever.   While he was 
hospitalized, doctors determined that the veteran had a heart 
murmur.  Upon discharge, the veteran was noted to have no 
rheumatic activity and a regular, barely audible systolic.  

The veteran began treatment with David D. Norenberg, M.D. in 
December 2003, when Dr. Norenberg noted long-standing chest 
tightness and shortness of breath with exertion.  
Subsequently, the veteran was treated by Dr. Norenberg on 
numerous occasions, reporting chest pain and tightness, as 
well as shortness of breath.  A TTE study dated in November 
2005 revealed a normal left ventricular cavity size, severe 
concentric left ventricular hypertrophy, normal left 
ventricular ejection fraction of 64 percent, and basal 
anterior septal hypertrophy.  A cardiolite stress test (GXT) 
performed in July 2004 revealed exercise limiting angina with 
relief of symptoms in recovery, a workload of 5.4 METs, a 
resting left ventricular ejection fraction of 72 percent, and 
no evidence of ischemia; Dr. Norenberg reported that the test 
was limited by chest tightness and dyspnea.  An EKG performed 
at the same time was suggestive of ischemia.

During January 2005 private medical treatment, the veteran 
reported chest tightness with exertion after meals.  Dr. 
Norenberg's impression was long-standing chest tightness with 
exertion after meals, dating back to childhood; he stated 
that the same symptoms lead to a false positive GXT in March 
1998 followed by a normal GXT in 1998, and that the GXT in 
July 2004 showed no evidence of infarct or ischemia, but 
revealed an ejection fraction of 72 percent.  Dr. Norenberg 
reported that the veteran must have some coronary artery 
disease, but this was probably not related to his post-
prandial chest tightness.   

In November 2005, the veteran presented to the Gunderson 
Lutheran Hospital emergency room with mid-chest pain, mainly 
on the left side, occasional fluttering in his chest, and 
shortness of breath, which had been recurring for two days 
and was occurring at rest.  The doctor diagnosed chest pain 
and ruled out angina.  The EKG showed no acute changes.  The 
veteran was admitted for telemetry, and immediately upon 
telemetry, an episode of atrial fibrillation was identified.  
The veteran was discharged the same day in stable condition 
with diagnoses of chest pain secondary to intermittent atrial 
fibrillation, intermittent atrial fibrillation, mitral valve 
regurgitation, and hypertension.  

During follow-up treatment later that month with Dr. 
Norenberg, the veteran reported very spontaneous and 
irregular palpitations and some fullness in his chest.  An 
EKG was normal.  The veteran was diagnosed with intermittent 
atrial fibrillation.  The veteran received follow-up 
treatment a second time that month, reporting chest pain and 
atrial fibrillation.  Dr. Norenberg diagnosed him with 
paroxysmal atrial fibrillation; chest tightness with exertion 
dating back to childhood, with negative GXTs in 1998 and July 
2004; and hypertension. 

During follow-up treatment in December 2005 for atrial 
fibrillation, Dr. Norenberg noted chest pain highly 
suggestive of angina, except for the fact that he had 
experienced such pain since childhood, and diagnosed the 
veteran with chest pain, suggestive of angina, but probably 
non-cardiac - possibly related to gastroesophageal reflux 
(GERD) and atrial fibrillation.

In January 2006, the veteran was treated by Umang M. Patel, 
M.D. for chest discomfort and atrial fibrillation upon the 
referral of Dr. Norenberg.  The veteran reported that he had 
been experiencing chest pain for many months upon little 
exertion, and that chest tightness and pressure were 
accompanied by a fluttering of his chest since November 2005.  
Dr. Patel noted the veteran's past medical history, and upon 
examination, diagnosed him with many typical features of 
angina, but noted a negative GXT at low workloads in the past 
with paroxysmal atrial fibrillation.  Dr. Patel suggested 
cardiac catheterization and a further GXT to evaluate 
coronary heart disease, and reported that he did not see any 
evidence of hypertrophic provocation with exercise.  

The veteran underwent a VA examination in January 2006, when 
he reported an increase in chest tightness and difficulty 
breathing with less exertion.  The examiner noted a history 
of severe rheumatic heart disease, including six months of 
hospitalization in 1943, as well as a history of mild 
hypertensive heart disease since the 1990s.  The examiner 
reported that the veteran had a 3/6 systolic ejection murmur 
heard at the base with radiation to bilateral carotids.  The 
examiner reproduced the July 2004 stress test results, noting 
that a further test was not performed due to chest pain 
suggestive of angina in the veteran's medical records.  The 
examiner reported that the veteran's left ventricular 
ejection fraction rate was greater than 50 percent and his 
heart was severely larger than normal based on EKG results.  
The examiner diagnosed him with atrial fibrillation and left 
ventricular outlet obstruction, and provided the opinion that 
it was less likely than not (less than 50/50 probability) 
that these conditions were a result of the veteran's service-
connected rheumatic hear disease, but was more likely 
attributable to hypertension as there was no sign of 
rheumatic heart disease (i.e. aortic stenosis or mitral 
changes) on EKG.  In sum, the examiner reported that the 
veteran's hypertrophy and atrial fibrillation condition were 
caused by his long-standing hypertension.  

The veteran underwent a further stress test in March 2006, 
which indicated atypical chest discomfort.  The veteran's 
stress test revealed a workload of 4.3 METs, without chest 
discomfort; hypertension at baseline with exaggerated blood 
pressure in response to exercise, which could be the result 
of micro-vascular disease rather than significant critical 
triple vessel disease; and a left ventricular end-systolic 
volume that did not reduce as was expected at the level of 
exercise.  It was noted that the study failed to show any 
atrial fibrillation or left ventricular outflow tract 
obstruction, and it was concluded that the veteran had no 
exercise-induced chest discomfort, no significant 
dysrhythmias, and moderate impairment in his exercise 
capacity.  The EKG study performed at that time was non-
diagnostic due to failure to reach 85 percent of the max 
predicted heart rate consistent with drug therapy.  

During follow-up treatment with Dr. Patel later that month, 
the veteran was diagnosed with chest pain that appeared to be 
angina, class I-II.  Dr. Patel recommended either a long-
acting nitrate to resolve chest pain and improve blood 
pressure, followed by an angiogram and possible angioplasty 
if necessary; or to proceed directly with a coronary 
angiogram.  The veteran chose the latter method.  

In April 2006, Dr. Norenberg noted that the veteran had 
exertional chest pain dating back to his teenage years, and 
reported that this pain was possibly angina or possibly GERD, 
but was presumed to be angina.  Dr. Norenberg also noted that 
the veteran had asymptomatic hypotension, probably due to 
medication.  Later that month, the veteran reported that his 
chest pain was better, and that he was able to walk and carry 
groceries without any difficulties.  Dr. Norenberg noted that 
the veteran's angina was resolved with medication.  
Similarly, records from October 2006, November 2006, and 
January 2007 indicate that the veteran's chest pain, 
suggestive of angina, was currently stable on medication 
management.  

III.  Higher Rating for RHD

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for 
different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran was initially granted service connection for RHD 
in February 1944 and was assigned a 10 percent disability 
rating effective December 21, 1943.  The veteran disagrees 
with this assignment and contends that higher rating is 
warranted.  

The veteran's RHD has been evaluated as 10 percent disabling 
pursuant to DC 7000.  The current 10 percent rating 
contemplates a workload of greater than 7 METS but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required; 
whereas a 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilation on ECG, TTE, or X-ray.  

Based on a thorough review of the record, the Board finds 
that the veteran's RHD does not warrant an evaluation in 
excess of 10 percent under DC 7000.  The Board acknowledges 
that the veteran exhibited exercise limiting angina, a 
workload of 5.4 METs with chest tightness and dyspnea, and a 
resting left ventricular ejection fraction of 72 percent on a 
July 2004 stress test; had a July 2004 ECG that was 
suggestive of ischemia; and had a November 2005 TTE study 
that revealed severe concentric left ventricular hypertrophy 
and basal anterior septal hypertrophy.  However, the Board 
finds that these results are attributable to the veteran's 
hypertension rather than RHD, and as such, do not warrant a 
higher rating for RHD.  

In this regard, the January 2005 VA examiner reported that 
the veteran's atrial fibrillation and left ventricular outlet 
obstruction were less likely than not (less than 50/50 
probability) a result of the veteran's service-connected 
rheumatic heart disease, but were more likely attributable to 
his long-standing hypertension.  Additionally, the examiner 
stated that there was no sign of rheumatic heart disease 
(i.e. aortic stenosis or mitral changes) on EKG.  Further, 
the veteran's private doctor, Dr. Norenberg provided the 
opinion that the veteran has some coronary artery disease, 
and while he noted the veteran's account of having rheumatic 
fever in service, he has never attributed the veteran's 
current chest tightness, angina, or left ventricular 
hypertrophy to RHD.   Similarly, Dr. Patel has never 
attributed the veteran's angina to RHD, but rather, seems to 
attribute his chest discomfort to coronary artery disease, 
suggesting a long-acting nitrate to resolve chest pain and/or 
a coronary angiogram to resolve his heart problems.  

Consequently, in light of the fact that the VA examiner 
attributed the veteran's workload of 5.4 METs with chest 
tightness and dyspnea and any left ventricular hypertrophy to 
the veteran's hypertension, specifically stating that there 
was no evidence of RHD, and the veteran's private doctors 
have never attributed any current heart problems to RHD, the 
Board finds no competent medical evidence that the veteran's 
current heart problems are attributable to RHD.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for a RHD, and the claim is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  The preponderance of the evidence is 
against the claim.



II. Service Connection for Atrial Fibrillation Secondary to 
RHD

Service connection may be established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may also be granted on a secondary basis, 
for a disability that is proximately due to, or the result 
of, a service-connected disorder.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310 (2007).   

The veteran contends that his atrial fibrillation with left 
ventricular hypertrophy was caused by his service-connected 
RHD.  The veteran does not contend, nor does the evidence 
show, that his atrial fibrillation with left ventricular 
hypertrophy was incurred in service.  The veteran was first 
diagnosed as having atrial fibrillation with left ventricular 
hypertrophy in January 2006, more than one year after his 
separation from service, and there is no competent evidence 
of record showing that it had its onset during active service 
or was related to any in-service disease or injury.

Additionally, there is no competent medical evidence showing 
that the veteran's atrial fibrillation with left ventricular 
hypertrophy is proximately due to his service-connected RHD.   
Based on a thorough review of the veteran's claims file, an 
examination of the veteran, and discussion with other doctors 
in his field, the January 2006 VA examiner provided the 
opinion that the veteran's atrial fibrillation with left 
ventricular hypertrophy were less likely than not caused by 
RHD, but rather, were most likely caused by the veteran's 
long-standing hypertension as the veteran had no current 
manifestations of RHD.  Moreover, the veteran's private 
doctors, Dr. Norenberg and Dr. Patel, have never provided a 
positive etiology opinion relating the veteran's atrial 
fibrillation with left ventricular hypertrophy to RHD.    

Although the veteran contends that his service-connected RHD 
caused his atrial fibrillation with left ventricular 
hypertrophy, he has submitted no competent medical evidence 
or opinion to corroborate this contention.  See 38 C.F.R. § 
3.159(a)(1) (2007) (defining competent medical evidence).  
The veteran's opinion is insufficient to provide the 
requisite nexus between his atrial fibrillation with left 
ventricular hypertrophy and his RHD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The possibility 
of a relationship between the veteran's RHD and atrial 
fibrillation has also been raised by material submitted by 
the veteran; specifically medical articles that explore the 
link between RHD and atrial fibrillation.  It has been held, 
however, that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

Therefore, the preponderance of the evidence in this case is 
against the veteran's claim for service connection for atrial 
fibrillation with left ventricular hypertrophy, including as 
secondary to his service-connected RHD.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the veteran's claim for service connection for 
atrial fibrillation with left ventricular hypertrophy, as 
secondary to his service-connected RHD, is denied.  

While the Board recognizes that 38 C.F.R. § 3.310 also 
provides that service connection may be established as a 
result of the aggravation of nonservice-connected disability 
by service-connected disability, the veteran has never 
contended that he is entitled to service connection for 
atrial fibrillation with left ventricular hypertrophy as a 
result of its aggravation by his service-connected RHD.  
Consequently, the Board does not find that it is required to 
remand this claim for such an opinion.  


ORDER

A rating in excess of 10 percent for a RHD is denied. 

Service connection for atrial fibrillation with left 
ventricular hypertrophy, as secondary to service-connected 
RHD, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


